119 Ga. App. 569 (1969)
167 S.E.2d 927
MEEKS
v.
TRAVELERS INSURANCE COMPANY et al.
44382.
Court of Appeals of Georgia.
Argued April 7, 1969.
Decided April 23, 1969.
Jack J. Helms, for appellant.
Bennett, Pedrick & Bennett, John W. Bennett, for appellees.
PANNELL, Judge.
"Under the provisions of § 114-712, as amended, whether or not the employer had defended the action without reasonable ground was an issue of fact for determination by the State Board of Workmen's Compensation." Wilson v. Maryland Cas. Co., 71 Ga. App. 184, 191 (30 SE2d 420). The evidence adduced on the hearing here was sufficient to authorize the Board of Workmen's Compensation to find that the insurer had not defended the action without reasonable grounds. The judgment of the superior court affirming the award of the Board of Workmen's Compensation is therefore affirmed.
Judgment affirmed. Felton, C. J., and Quillian, J., concur.